DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 Mar 2021 has been entered.
 
	This Office Action is responsive to Applicant's Amendment and Remarks, filed 05 Mar 2021, in which claims 1, 9, and 91 are amended to change the scope and breadth of the claim, claim 11 is canceled, and new claims 94-104 are added.

This application is a domestic application, filed 06 Jul 2018; and claims benefit as a CON of 13/819,634, which is a 371 of PCT/US11/50403, filed 02 Sep 2011, issued as PAT 10017763, and which claims benefit of provisional application 61/380,105, filed 03 Sep 2010.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 05 Mar 2021, with respect that claims 1-2, 9-12, and 91-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (US 2004/0161841, published 19 Aug 2004, provided by Applicant in IDS mailed 18 Jul 2019) in view of Mellbye et al. (ANTIMICROB. AGENTS CHEMOTHER., Feb. 2009, 53(2), p. 525-530, provided by Applicant in IDS mailed 18 Jul 2019), Stein et al. (ANTISENSE & NUCLEIC ACID DRUG DEVELOPMENT, 1997, 7, p151-157, provided by Applicant in IDS mailed 18 Jul 2019), and Swenson et al. (ANTIMICROB. AGENTS CHEMOTHER., May 2009, 53(5), p. 2089-2099, cited in PTO-892) has been fully considered and is persuasive, as amended claim 1 further recites the intersubunit linkages comprise a structure selected from the group consisting of (A) and (B) as recited, and wherein at least one of the intersubunit linkages has the structure (B-I) and at least one of the intersubunit linkages (B-I) comprises the structure (B-II). Baker et al. teaches phosphoramidates including 3'-aminophosphoramidate and aminoalkylphosphoramidates and Stein et al. teaches the state of the art regarding antisense structures. Upon reconsideration the closest prior art does not teach or fairly suggest each and every limitation of the instant invention as claimed taken as a whole.
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 9-10, 12, and 91-104 are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  








/JONATHAN S LAU/Primary Examiner, Art Unit 1623